U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                       ________________________

                            No. ACM 39660
                       ________________________

                          UNITED STATES
                              Appellee
                                  v.
                         Jose L.C. CORTES
            Staff Sergeant (E-5), U.S. Air Force, Appellant
                       ________________________

       Appeal from the United States Air Force Trial Judiciary
                      Decided 30 December 2020
                       ________________________

Military Judge: Donald R. Eller, Jr.
Approved sentence: Bad-conduct discharge, confinement for 3 years, and
reduction to E-1. Sentence adjudged 1 September 2018 by GCM con-
vened at Joint Base San Antonio-Randolph, Texas.
For Appellant: Major Rodrigo M. Caruço, USAF; Captain Matthew L.
Blyth, USAF.
For Appellee: Colonel Shaun S. Speranza, USAF; Lieutenant Colonel
Brian C. Mason, USAF; Major Anne M. Delmare, USAF; Major Dayle P.
Percle, USAF; Mary Ellen Payne, Esquire.
Before LEWIS, D. JOHNSON, and CADOTTE, Appellate Military
Judges.
Judge CADOTTE delivered the opinion of the court, in which Senior
Judge LEWIS and Judge D. JOHNSON joined.
                       ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
CADOTTE, Judge:
                     United States v. Cortes, No. ACM 39660


    A general court-martial composed of officer members found Appellant, con-
trary to his pleas, guilty of one specification of aggravated sexual contact with
a child who had not attained the age of 12 years, in violation of Article 120,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 920, 1,2 and two specifi-
cations of sexual abuse of a child who had not attained the age of 16 years, in
violation of Article 120b, UCMJ, 10 U.S.C. § 920b. 3 Officer members sentenced
Appellant to a bad-conduct discharge, confinement for three years, and reduc-
tion to the grade of E-1. On 13 March 2019, the convening authority approved
the adjudged sentence and, pursuant to Article 58b(b), UCMJ, 10 U.S.C. §
858b(b), waived mandatory forfeitures for a period of six months or release
from confinement, whichever was sooner, commencing on the date of action.
    Appellant’s counsel submitted the case to us on its merits with no specific
assignment of error. However, Appellant personally raises two issues pursuant
to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). Appellant asserts: (1)
his convictions “are not factually or legally sufficient due to the inconsistencies
in testimony and credibility of the witnesses;” and (2) “the period of time be-
tween announcement of sentence and convening authority action deprived Ap-
pellant of his right to speedy appellate review.” See United States v. Moreno,
63 M.J. 129, 142 (C.A.A.F. 2006). During our Article 66(c), UCMJ, 10 U.S.C.
§ 866(c) review, we identified and considered two additional issues not raised
by Appellant: (3) whether Appellant is entitled to sentencing relief as a result
of facially unreasonable delay of appellate review; and (4) whether Appellant
is entitled to relief as a result of the convening authority’s failure to act on a
deferment of forfeitures request or provide written reasons for denial of a re-
quest for deferment of reduction in grade.
    We carefully considered Appellant’s contention that his convictions are not
factually or legally sufficient, and determined it does not require further dis-
cussion or warrant relief. See United States v. Matias, 25 M.J. 356, 361 (C.M.A.
1987); see also United States v. Clifton, 35 M.J. 79, 81 (C.M.A. 1992).




1Unless otherwise noted, all references in this opinion to the Uniform Code of Military
Justice (UCMJ) and Rules for Courts-Martial are to the Manual for Courts-Martial,
United States (2016 ed.) (2016 MCM).
2 Appellant was found guilty of committing the offense on divers occasions and the
charged timeframe for this specification is “between on or about 1 August 2008 and on
or about 30 June 2010.” See 2016 MCM, App. 28, A28-1–17.
3 Appellant was found guilty of committing the offense on divers occasions for both
specifications and the charged timeframe for both specifications is “between on or
about 1 May 2014 and on or about 30 September 2014.” See Manual for Courts-Martial,
United States (2012 ed.).


                                          2
                     United States v. Cortes, No. ACM 39660


    We find sentence relief is not warranted for facially unreasonable delay for
issues (2) and (3), which are addressed below. However, sentence relief is war-
ranted for part of issue (4) as a result of the convening authority’s failure to
take written action on Appellant’s request for deferment of forfeitures, and we
take action as set forth in our decretal paragraph.

                                  I. BACKGROUND
    Each of Appellant’s convictions—aggravated sexual contact with a child
and two specifications of sexual abuse of a child—involve his stepdaughter,
KA. The convictions occurred during Appellant’s first two duty assignments:
Eglin Air Force Base (AFB), Florida, and MacDill AFB, Florida. Appellant’s
convictions for sexual abuse of KA spanned the timeframe from 1 August 2008
to 30 May 2014. 4 At the beginning of the charged timeframe, KA was six years
old and by the end, she was twelve years old. KA is the daughter of Appellant’s
former wife, EA.
    When KA reported the allegations against Appellant, she was 14 years old
and attending a boarding school in New Hampshire. In February 2017, she
disclosed to CM—a board certified clinical social worker employed by the
boarding school in their counseling and psychological services department—
that she had been sexually abused. KA reported that the abuse occurred ini-
tially between the ages of four to six. CM testified that KA told her the abuse
first began in Guam, then occurred in Mississippi, and continued in Florida,
but KA did not wish to disclose the identity of the person who abused her or
provide any details of the abuse. After meeting with KA, CM reported the
abuse to the Division of Children and Youth and Families in New Hampshire.
At trial, evidence was presented as to the details of the disclosed abuse. Appel-
lant was acquitted of some of the offenses he was charged with; this opinion
will focus on the offenses he was convicted of.
A. Crestview, Florida
    In August 2008, Appellant and his family moved to Fort Walton Beach,
Florida, and then into a home in nearby Crestview, Florida. Both locations
were near Eglin AFB, Florida. When the family moved to Crestview, KA was
six years old. KA testified that while living in Crestview “[s]ometimes [she]
would wake up in the morning and [she] would find that [her] clothes were off.”
KA was not specific as to which bed she would wake up in with her clothes off.


4 KA also testified that Appellant sexually abused her in Guam before he joined the
Air Force and at Keesler AFB, Mississippi when he attended technical training. Ap-
pellant was not charged with an offense for the pre-service conduct and he was acquit-
ted of aggravated sexual contact of KA, an alleged violation of Article 120, UCMJ, while
at Keesler AFB.


                                           3
                    United States v. Cortes, No. ACM 39660


KA testified further that in the middle of the night, Appellant would make her
go into the main bedroom and “pull [her] underneath the blanket.” KA was
laying on her back on the bed. Appellant referred to being under the blanket
as a “tent.” KA testified the Appellant would be on top of her wearing shorts
and a shirt. Appellant would press his penis against her “private parts” while
she was laying on her back. KA testified this happened more than twice, but
KA was not able to give an exact number of times it occurred. KA did not ex-
plain where her mother was when these events transpired. However, on cross-
examination, Appellant testified that during the timeframe the family lived in
Crestview, Florida, there were times he was alone with the children. Appellant
also testified his wife worked for a rental car company and conceded rental car
companies “have weird hours.” The court members convicted Appellant of ag-
gravated sexual contact of KA, a child who had not attained the age of 12 years,
on divers occasions, by causing her groin 5 to touch his groin through the cloth-
ing with the intent to gratify his sexual desire. 6
B. Tampa, Florida
    In 2012, Appellant completed a permanent change of station move to
Tampa, Florida. After the move, Appellant and KA’s mother divorced. Appel-
lant resided in a separate apartment and no longer lived with KA. Despite the
divorce, in the summer of 2014, KA stayed at Appellant’s apartment on multi-
ple occasions along with her younger siblings. Appellant would meet KA’s
mother at a CVS to exchange the children. Appellant would then drive the
children to his apartment. KA testified she was scared during the drive. While
at Appellant’s apartment, KA testified Appellant would make KA get on top of
him and “rub [her] private area against his.” KA testified he would also touch
her breasts while she was on top of him. She testified that the Appellant’s penis
was erect and sometimes he would grab KA’s hair or waist. KA was about 12
years old at the time. The court members convicted Appellant of two specifica-
tions of sexual abuse of a child who had not attained the age of 16 years, on
divers occasions—one specification for touching her breasts with his hand,




5The court members’ findings excepted the word “buttocks” and substituted the word
“groin.”
6 The court members also acquitted Appellant of aggravated sexual abuse of KA, a
child who had not attained the age of 16 years, by allegedly placing his penis in her
mouth during the timeframe the family lived in Crestview, Florida.




                                         4
                     United States v. Cortes, No. ACM 39660


with the intent to gratify his sexual desire, and the other for rubbing her groin
with his penis, with the intent to gratify his sexual desire. 7
C. Pretext Telephone Call
    Following KA’s disclosure of abuse in February 2017 to CM at her boarding
school in New Hampshire, KA assisted the Air Force Office of Special Investi-
gations (AFOSI) by engaging in a pretext telephone call with Appellant. 8 The
call was monitored and recorded by the AFOSI. During the call, KA confronted
Appellant, at one point stating “I need to know, why did you do it? Why you
touched me?” Appellant engaged in denials and questioned why KA was ask-
ing. The conversation continued, and at one point, KA again asked, “[W]hy did
you touch me?”—to which Appellant responded, “I did a lot of things [KA], be-
cause I was dumb.” Appellant continued, “It was a different time. It was a dif-
ferent life and I was lost.” Appellant stated to KA that he was “sorry that [she
is] hurting right now.” Later in the same phone call, Appellant denied multiple
times doing anything to KA and denied touching KA. Appellant requested to
apologize in person for his mistakes. KA asked what Appellant was sorry for,
to which he responded, “I’m sorry for hurting you.” Appellant explained he hurt
her by “tearing apart [their] lives.” Appellant stated he wanted to apologize for
“everything [he] did to [KA], but not over the phone.” He reiterated that he
would apologize in person. KA asked, “If I see you, will you tell me?” Appellant
replied, “[Y]es, of course.” KA and Appellant did not meet in person after the
call.
D. Appellant’s Testimony
    Appellant testified at trial, providing details on his military service, mar-
riage, and family. He denied ever touching KA inappropriately. Appellant
stated he was caught off guard by KA’s telephone call and was “floored” by the
allegations. During his testimony, he explained that during the telephone call
with KA he was apologizing for the way they raised the children, him being in
the military, and “spanking and pinching [KA].” However, later, in response to
a question from a court member, Appellant stated he never pinched KA.




7The court members’ findings excepted the word “buttocks” and substituted the word
“groin.”
8A verbatim transcription of the audio recording of the pretext phone call introduced
at trial was not included in the record of trial as required by Air Force Manual 51-503,
Records of Trial, ¶ 12.8 (4 Sep. 2018).


                                           5
                    United States v. Cortes, No. ACM 39660


                                 II. DISCUSSION
A. Post-Trial Delay
   1. Law
    We review whether an appellant has been denied the due process right to
a speedy post-trial review de novo. See Moreno, 63 M.J. at 135; United States
v. Rodriguez, 60 M.J. 239, 246 (C.A.A.F. 2004). Moreno established a presump-
tion of unreasonable delay, triggering the Barker v. Wingo, 407 U.S. 514 (1972),
four-factor analysis, when “the action of the convening authority is not taken
within 120 days of the completion of trial,” “the record of trial is not docketed
by the service Court of Criminal Appeals within thirty days of the convening
authority’s action,” and “appellate review is not completed and a decision is not
rendered within eighteen months of docketing the case before the Court of
Criminal Appeals.” Moreno, 63 M.J. at 142.
    In cases of facially unreasonable delay, we use the four-factor analysis set
forth in Barker, 407 U.S. at 530: “(1) the length of the delay; (2) the reasons for
the delay; (3) the appellant’s assertion of the right to timely review and appeal;
and (4) prejudice.” Moreno, 63 M.J. at 135 (citing United States v. Jones, 61
M.J. 80, 83 (C.A.A.F. 2005); Toohey v. United States, 60 M.J. 100, 102 (C.A.A.F.
2004) (per curiam)). When this four-factor analysis is triggered, the factors are
balanced, with “no single factor being required to find that post-trial delay con-
stitutes a due process violation.” Id. at 136 (citing Barker, 407 U.S. at 533).
Moreno adopted a post-trial delay framework for analyzing prejudice using the
following interests: “(1) prevention of oppressive incarceration pending appeal;
(2) minimization of anxiety and concern of those convicted awaiting the out-
come of their appeals; and (3) limitation of the possibility that a convicted per-
son’s grounds for appeal, his or her defenses, in case of reversal and retrial,
might be impaired.” Id. at 138–39 (citations omitted).
    “[A] Court of Criminal Appeals has authority under Article 66(c)[, UCMJ,
10 U.S.C. § 866(c),] to grant relief for excessive post-trial delay without a show-
ing of ‘actual prejudice’ within the meaning of Article 59(a)[, UCMJ, 10 U.S.C.
§ 859(a),] if it deems relief appropriate under the circumstances.” United
States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002) (citations omitted). Our court
has established the following factors to be considered to determine if relief un-
der Tardif is appropriate:
       1. How long did the delay exceed the standards set forth in
       [Moreno]?
       2. What reasons, if any, has the government set forth for the de-
       lay? Is there any evidence of bad faith or gross indifference to
       the overall post-trial processing of this case?



                                        6
                   United States v. Cortes, No. ACM 39660


       3. Keeping in mind that our goal under Tardif is not to analyze
       for prejudice, is there nonetheless some evidence of harm (either
       to the appellant or institutionally) caused by the delay?
       4. Has the delay lessened the disciplinary effect of any particular
       aspect of the sentence, and is relief consistent with the dual
       goals of justice and good order and discipline?
       5. Is there any evidence of institutional neglect concerning
       timely post-trial processing, either across the service or at a par-
       ticular installation?
       6. Given the passage of time, can this court provide meaningful
       relief in this particular situation?
United States v. Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J.
264 (C.A.A.F. 2016). In our consideration of the above factors, “no single factor
[is] dispositive, and a given case may reveal other appropriate considerations
for this court in deciding whether post-trial delay has rendered an appellant’s
sentence inappropriate.” Id. (footnote omitted).
   2. Analysis
    Appellant’s sentence was announced on 1 September 2018, and the conven-
ing authority took action on 13 March 2019, after 193 days elapsed. This ex-
ceeded the Moreno threshold of 120 days, and the delay is facially unreasona-
ble. As a result, we conduct the Barker four-factor analysis.
       a. Length of the Delay
  The Government exceeded the Moreno standard by 73 days. The Govern-
ment concedes this factor weighs in Appellant’s favor and we agree.
       b. Reasons for the Delay
    The Government argues the reasons for the delay are reasonable, the delay
is explainable, and there was reasonable diligence exercised in processing the
record. The Government highlights the period of delay included six federal hol-
idays and transcription assistance was utilized in producing the record of trial.
Despite the Government’s arguments, this factor weighs in Appellant’s favor.
       c. Appellant’s Assertion of the Right to Timely Review and Ap-
       peal
    Appellant did not demand speedy post trial review; this factor thus weighs
in the Government’s favor.
       d. Prejudice
   At the time of our decision the Appellant has served 28 months of his three-
year confinement sentence. Therefore, based on the record before us we discern


                                        7
                     United States v. Cortes, No. ACM 39660


no oppressive incarceration. Further, Appellant has not articulated any partic-
ularized anxiety as a result of post-trial delay and we find none. Finally, as
this appeal does not result in a rehearing on findings or sentence, we find no
impairment of Appellant’s ability to present a defense at a rehearing. Moreno
at 140. Appellant argues he was prejudiced “in that it delayed his appeal and,
most importantly, delayed the commencement of waiver of forfeitures.” We find
Appellant was not materially prejudiced by the convening authority’s delay in
approving the waiver of forfeitures, an act of clemency. Ultimately, the conven-
ing authority approved the maximum period of waiver authorized under Arti-
cle 58b, UCMJ, 10 U.S.C. § 858b. Furthermore, any argument that delay re-
sulted in prejudice with regard to forfeitures is nullified given our decision be-
low to grant relief for the convening authority’s failure to act on Appellant’s
deferment of forfeitures request. As a result, we find no prejudice for untimely
action by the convening authority. See Moreno, 63 M.J. at 138–39 (citations
omitted).
    Further, absent a finding of prejudice as a result of delay, the delay does
not constitute a due process violation unless it “adversely affect[ed] the public’s
perception of the fairness and integrity of the military justice system.” See
United States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). We do not find the
post-trial delay is to the degree that it adversely affected public perception of
fairness and integrity as articulated by Toohey.
    After fully considering the Barker factors, we find no due process violation.
       e. Tardif Relief
    We have the “authority under Article 66(c) to grant relief for excessive post-
trial delay without a showing of ‘actual prejudice’ within the meaning of Article
59(a).” Tardif, 57 M.J. at 224 (citation omitted). Considering all the facts and
circumstances, and applying the factors articulated in Gay, we decline to exer-
cise our Article 66(c), UCMJ, authority for excessive post-trial delay absent a
due process violation in this case. See id. at 223–24; Gay, 74 M.J. at 744. We
find Appellant is not entitled to relief for facially unreasonable post-trial delay.
B. Appellate Delay 9
    Appellant’s case was docketed with this court on 29 March 2019. Appel-
lant’s counsel was granted five enlargements of time to file his brief, which was
filed on 22 November 2019. The Government opposed all the requested en-
largements. Also, on 6 October 2020, we issued an order for the Government to
show good cause why this court should not grant appropriate relief or take
other corrective action for the convening authority’s processing of Appellant’s


9The law in this opinion, supra, addressing post-trial delay also applies to appellate
delay.


                                          8
                    United States v. Cortes, No. ACM 39660


deferment requests. The Government answered the show cause order on 19
October 2020, and Appellant replied to the Government’s answer on 26 October
2020. We rendered this decision over 18 months after docketing with our court.
Therefore, this delay is facially unreasonable. See Moreno, 63 M.J. at 142.
    Since there is facially unreasonable appellate delay, we conduct a Barker
analysis. Appellant did not demand speedy appellate review. As to prejudice,
Appellant has made no specific claim of prejudice with regard to timely appel-
late review, and we find none. See id. at 138–39 (citations omitted). We also
find the three-month delay in appellate review did not “adversely affect the
public’s perception of the fairness and integrity of the military justice system.”
Toohey, 63 M.J. at 362. After balancing all the Barker factors, we find no due
process violation for appellate delay. Finally, applying Gay, we considered all
the facts and circumstances with regard to the appellate delay and decline to
exercise our Article 66(c), UCMJ authority for excessive delay absent a due
process violation. See Tardif, 57 M.J. at 223–24; Gay, 74 M.J. at 744. After full
consideration, we find Appellant is not entitled to relief for facially unreason-
able appellate delay.
C. Deferment of Forfeitures and Reduction in Grade
     1. Additional Background
    On 14 September 2018 Appellant requested, in writing, that the convening
authority “defer the adjudged reduction in rank and the automatic forfeitures
until action.” (Emphasis added). Appellant specifically stated, “[w]e hereby re-
spectfully request relief pursuant to Article 57a(2), UCMJ[, 10 U.S.C.
§ 857a(2)].” The justification for the deferment request was “to provide finan-
cial support to [Appellant’s] two dependent children during an extremely
stressful and challenging period in his life.” 10 On 11 January 2019, the staff
judge advocate signed a staff judge advocate recommendation (SJAR) ad-
dressed to the convening authority. The SJAR stated:
       On 14 September 2018, [Appellant], through his defense counsel,
       requested deferment of the reduction in rank and waiver of for-
       feitures. However, the request was missing evidence of depend-
       ency in accordance with [Air Force Instruction] 51-201, para-
       graph 8.31.2. The trial team regularly (i.e., on a weekly basis)




10The personal data sheet (PDS) for Appellant introduced at trial documented Appel-
lant had two dependents. The PDS used during post-trial processing also indicated
Appellant had two dependents.




                                        9
                     United States v. Cortes, No. ACM 39660


       contacted defense [counsel] requesting additional documenta-
       tion. On 11 January 2019, defense counsel confirmed that the
       necessary dependency information would be provided.[ 11]
The staff judge advocate then recommended to the convening authority “[i]f the
request remains legally insufficient, I recommend you deny the request for de-
ferment of the reduction in rank and waiver of forfeitures.” The SJAR did not
include reasoning for the recommendation for denial of deferment of reduction
in grade. The reason provided for the recommendation for denial of waiver of
forfeitures was because evidence of dependency was lacking in the request. At-
tached to the SJAR was Appellant’s 14 September 2018 deferment request.
    On 24 January 2019, Appellant submitted clemency matters. Appellant’s
counsel stated Appellant “requests that you defer his reduction in rank and
waive his forfeitures . . . .” Appellant’s counsel’s memorandum was silent as to
Appellant’s request for deferment of forfeitures. However, an unsigned written
statement from Appellant was submitted with the clemency matters. Appel-
lant stated:
       I write to you, so as not to request early release, nor argue that
       the sentence, in reference to time, was inadequate, but more so
       to humbly and respectfully request a change in discharge and
       reconsideration of my request to defer reduction in rank and for-
       feitures. It is to my knowledge that the latter has been already
       denied; thus is the reason I wish to, again, request this defer-
       ment.
Later in his clemency submission, Appellant stated further,
       I also wish to request a deferment for my reduction in rank and
       forfeitures. My actions have negatively affected my life and eve-
       ryone involved in my life, with special regards to my dependents.
       I currently have [two] dependents that require my support, and
       the immediate forfeiture of my wages, I know, really had a neg-
       ative impact on their lives. I have already affected them nega-
       tively, and pray that the forfeiture of my wages be deferred in
       order to continue giving support to my dependents, providing
       them an opportunity to prepare for my financial absence. Defer-
       ment for my reduction in rank and forfeitures would be highly
       beneficial for my dependents ensuring they have my support and
       do not suffer any more than my decisions have already caused.


11 Air Force Instruction (AFI) 51-201, Administration of Military Justice, ¶ 8.31.2 (8
Dec. 2017), states in the relevant part, “Sufficient evidence of dependency is required
to support an Article 58b, UCMJ, waiver.”


                                          10
                    United States v. Cortes, No. ACM 39660


At the end of Appellant’s clemency request he again addressed deferment, stat-
ing “[p]lease also consider my request to defer rank reduction and forfeitures,
as this is a paramount key to my dependents [sic] lives and ensuring they con-
tinue to be supported by me, even if it is just for a few more months.”
    On 22 February 2019, the acting staff judge advocate signed the first ad-
dendum to the SJAR. The first addendum stated the “Defense requests you
reconsider the denial of his previous request to defer his reduction in rank and
waive his forfeitures for the benefit of his minor dependents.” The first adden-
dum recommended the convening authority deny the request to defer the re-
duction in grade, approve the sentence as adjudged, and waive forfeitures.
There was no recommendation with regard to Appellant’s 14 September 2018
request for deferment of forfeitures; however, there was a recommendation for
the convening authority to waive all mandatory forfeitures. The acting staff
judge advocate also recommended deferment of Appellant’s reduction in grade
be denied, stating “[c]onsidering the nature of his misconduct, approving the
deferment of rank reduction for [Appellant] to avoid this portion of punishment
is not recommended.”
    On 13 March 2019, the staff judge advocate signed a second addendum to
the SJAR. The second addendum again recommended the convening authority
deny Appellant’s request to defer his reduction in grade, approve the sentence
as adjudged, and waive forfeitures. On this same day, the convening authority
signed an indorsement to the second addendum, stating “I have considered the
attached matters before taking action on this case. The request for the defer-
ment of the reduction is rank is denied.” The convening authority’s indorse-
ment was silent as to the request to defer forfeitures.
    On 6 October 2020, this court ordered the Government to show good cause
as to why this court should not grant appropriate relief or take other corrective
action. The order stated, “[t]he original record of trial does not include written
action by the convening authority on Appellant’s request for deferment of for-
feitures, nor written reasons from the convening authority for denial of defer-
ment of the adjudged reduction in grade.” In response, the Government argued,
“Appellant is not entitled to any relief based upon the convening authority’s
failure to list reasons for [her] denial of the requested deferment [sic] in reduc-
tion of grade or to address all of [Appellant’s] request for deferment for forfei-
tures, instead of waiving those forfeitures.” On 26 October 2020, Appellant re-
plied to the Government’s answer to our show cause order and argued this
court should grant appropriate relief.
   2. Law
   We review post-trial processing issues de novo. United States v. Zegar-
rundo, 77 M.J. 612, 613 (A.F. Ct. Crim. App. 2018) (citations omitted). Conven-



                                        11
                    United States v. Cortes, No. ACM 39660


ing authority denials of deferment requests shall be in writing and are re-
viewed for an abuse of discretion. United States v. Sloan, 35 M.J. 4, 6 (C.M.A.
1992) (citing Rule for Courts-Martial (R.C.M.) 1101(c)(3)), overruled on other
grounds by United States v. Dinger, 77 M.J. 447, 453 (C.A.A.F. 2018). In the
absence of plain error, failure to timely comment on matters attached to the
SJAR forfeits a later claim of error. Id.; United States v. Scalo, 60 M.J. 435,
436 (C.A.A.F. 2005). “To prevail under a plain error analysis, [an appellant]
must persuade this [c]ourt that: ‘(1) there was an error; (2) it was plain or ob-
vious; and (3) the error materially prejudiced a substantial right.’” Scalo, 60
M.J. at 436 (quoting United States v. Kho, 54 M.J. 63, 65 (C.A.A.F. 2000)).
    Mandatory forfeiture of pay during any period of confinement or parole re-
sults when a sentence includes confinement for more than six months or con-
finement for less than six months with a punitive discharge. Article 58b,
UCMJ. These forfeitures take effect 14 days after the sentence is adjudged, or
the date the sentence is approved by the convening authority, whichever is
earlier. Id.; Article 57a, UCMJ, 10 U.S.C § 857a. Mandatory forfeitures under
Article 58b, UCMJ, may be both deferred pursuant to Article 57a, UCMJ, and
waived in accordance with Article 58b, UCMJ. The burden of showing “the in-
terests of the accused and the community in deferral outweigh the community’s
interest in imposition of the punishment on its effective date” falls on an ac-
cused. R.C.M. 1001(c)(3).
    Deferment requests, and action on such requests, must be attached to the
record of trial. R.C.M. 1103(b)(3)(D). According to the discussion of R.C.M.
1101, when the convening authority denies a deferment request, the written
basis for denial “should” be attached to the record of trial. However, our supe-
rior court in Sloan has mandated the basis for denial be attached to the record
of trial. 35 M.J. at 6 (citation omitted); see also United States v. Tally, No. ACM
36492, 2007 CCA LEXIS 535, at *4–5 (A.F. Ct. Crim. App. 30 Nov. 2007) (per
curiam) (unpub. op.). When there is error, we test for prejudice. Tally, unpub.
op. at *5.
   3. Analysis
    We now consider whether relief, or corrective action, is necessary as a re-
sult of the convening authority’s failure to (1) act on Appellant’s request for
deferment of forfeitures or (2) provide written reasons for denial of Appellant’s
request for deferment of reduction in grade. The convening authority’s failure
to state her reasons for denying Appellant’s request to defer reduction in grade
and failure to act on the request to defer forfeitures are both errors. See Sloan,
35 M.J. at 7. The record does not reflect that the convening authority’s decision
denying deferment of reduction in grade, or reasons for the decision, were pro-
vided to Appellant prior to his clemency submission. And, since there is no



                                        12
                   United States v. Cortes, No. ACM 39660


written decision by the convening authority with regard to deferment of forfei-
tures, Appellant was not provided with a written decision prior to his clemency
submission. As a result, we find neither error has been forfeited. See Zegar-
rundo, 77 M.J. at 613 (citations omitted).
    We come to different conclusions with regard to granting relief for the con-
vening authority’s failure to act on deferment of forfeitures and the failure to
provide written reasons for denial of Appellant’s request for deferment of re-
duction in grade. Although we find error in both instances, we do not find Ap-
pellant was prejudiced for failure to provide reasons for denial of deferment of
reduction in grade. However, in the case of deferment of forfeitures, we do find
prejudice and take corrective action as set forth in our decretal paragraph.
       a. Deferment of Reduction in Grade
    We find no indication in the record Appellant was provided with written
reasons for the convening authority’s denial of his request for deferment of re-
duction in grade. This was error. See Sloan, 35 M.J. at 7; see also United States
v. Ward, No. ACM 39648, 2020 CCA LEXIS 305, at *8–9 (A.F. Ct. Crim. App.
3 Sep. 2020) (unpub. op.). Although the convening authority did not provide
written reasons for denial, we find the record sufficient to enable us to conduct
our review of the convening authority’s decision. The staff judge advocate rec-
ommended the convening authority deny Appellant’s reduction in grade defer-
ment request in the SJAR and the second addendum to the SJAR. Additionally,
the acting staff judge advocate recommended denial in first addendum to the
SJAR and advised that “[c]onsidering the nature of his misconduct, approving
the deferment of rank reduction for [Appellant] to avoid punishment is not rec-
ommended.” The recommendations included in the SJAR, the first addendum,
and second addendum were consistent with the convening authority’s decision
to deny the request to defer reduction in grade.
    We acknowledge our court’s recent decision in United States v. Frantz, No.
ACM 39657, 2020 CCA LEXIS 404 (A.F. Ct. Crim. App. 10 Nov. 2020) (unpub.
op.); however, this is not that case. Here, unlike Frantz, the convening author-
ity’s denial was consistent with the recommendations of the staff judge advo-
cate and acting staff judge advocate to deny the deferment of reduction in
grade. Also, included with the acting staff judge advocate’s recommendation
was her reasons for recommending denial and the convening authority’s deci-
sion was consistent with that recommendation. As a result, based on the record
before us, we are able to review the convening authority’s decision for an abuse
of discretion, and find none. See Ward, unpub. op. at *8–9. We discern no ma-
terial prejudice to Appellant’s substantial rights as a result of the error.




                                       13
                   United States v. Cortes, No. ACM 39660


       b. Deferment of Forfeitures
    The record does not include a written decision on Appellant’s request for
deferment of forfeitures. See R.C.M. 1101(c), Discussion; Sloan, 35 M.J. at 7;
Tally, unpub. op. at *4–5. The Government argues Appellant was not preju-
diced because the convening authority granted waiver of forfeitures vice defer-
ment of forfeitures. We are not persuaded by this argument. Deferment is dis-
tinct from waiver, and a convening authority has the ability to approve both.
Appellant’s submissions to the convening authority included requests for both
deferment of forfeitures and waiver of forfeitures. Appellant’s forfeitures could
have been deferred from the date of request on 14 September 2018 until action
on 13 March 2019 and at action waived for six months. The convening author-
ity’s action on Appellant’s waiver request did not absolve her from acting on
Appellant’s deferment request. Appellant had two dependents, and provided
financial support for them as justification for his request, yet the convening
authority never acted on it. We find Appellant was prejudiced by the convening
authority’s failure to act on Appellant’s request for deferment of forfeitures as
they could have been deferred from the date of the request until action.
    We do not find remanding the record to the convening authority for addi-
tional post-trial processing necessary, and have determined we can fashion an
appropriate remedy for the convening authority’s failure to act on Appellant’s
deferment of forfeitures request. We considered not approving the reduction in
grade to E-1 as sentence relief. However, we conclude granting sentence relief
by approving one month less confinement is an appropriate remedy. We have
concluded reducing confinement is a more meaningful and effective remedy
than the other available options and take action as set forth below in our de-
cretal paragraph.

                               III. CONCLUSION
    We affirm only so much of the sentence as provides for: a bad-conduct dis-
charge; confinement for 2 years and 11 months; and reduction to the grade of
E-1. The approved findings and sentence, as modified, are correct in law and
fact, and no other error materially prejudicial to Appellant’s substantial rights
occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accord-
ingly, the findings and sentence, as modified, are AFFIRMED.


                     FOR THE COURT



                     CAROL K. JOYCE
                     Clerk of the Court


                                       14